Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of SunRidge International, Inc., a Nevada corporation (the “Company”) on Form 10-K for the period ended June 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, G. Richard Smith, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. section 1350, as adopted pursuant of Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 15, 2010 /s/ G. Richard Smith G. Richard Smith Chief Executive Officer SunRidge International, Inc.
